Citation Nr: 1234009	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a cardiac disorder, to include as due to herbicide exposure.

2. Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969. 

These matters are before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  A June 2005 rating decision denied service connection for headaches. A November 2005 rating decision determined that new and material evidence had not been submitted to reopen the claim for service connection for cardiomyopathy with congestive heart failure

In September 2010 a video conference hearing was held before the undersigned; the transcript is of record.

In a November 2010 decision the Board found that new and material evidence had been submitted and reopened the claim for service connection for cardiomyopathy with congestive heart failure.  The November 2010 decision also remanded both issues for further development which has been completed.  

With respect to cardiac disorder, the issue now reflects the change in regulation naming ischemic heart disease as a presumptive condition for herbicide exposed Veterans.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, and is presumed to have been exposed to herbicides.

2.  A cardiac disorder was not first manifested on active duty service or within the first post-service year; the evidence of record is against a finding that currently diagnosed non-ischemic heart disease with congestive heart failure is related to active military service.

3.  Affording the Veteran the benefit of the doubt, his chronic headaches began in service and have continued ever since.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a cardiac disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for chronic headaches have been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice was provided in February 2005, June 2005 and March 2006 letters and the claims were subsequently readjudicated, most recently in a June 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Veteran's available service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   The Board has reviewed the Veteran's "Virtual VA" file.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in April 2008.  38 C.F.R. § 3.159 (c)(2).  

VA examinations were conducted in May 2005, October 2005 and January 2011.  The examinations were adequate as the examiners reviewed the record, evaluated the Veteran and provided an opinion with supporting rationale as to the cause of the Veteran's current disabilities.  The Board specifically remanded the claim in November 2010 to obtain an adequate medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue(s) decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 303; see Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Some cardiac disorders: arteriosclerosis, cardiovascular-renal disease including hypertension, endocarditis (all forms of valvular heart disease) and myocarditis are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  

In the case of a veteran who served in the Republic of Vietnam during the Vietnam era, such as the Veteran in this case, service connection will be presumed for certain specified diseases based on presumed exposure to herbicide agents (e.g., Agent Orange) in Vietnam.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e).  The governing regulation, 38 C.F.R. § 3.309(e) , was recently amended to include ischemic heart disease as a disease presumptively associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e)  (as amended August 31, 2010). 

"Ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.  Id.  Note (3) to this section provides that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that in April 1969, the Veteran complained of chills, sweats, fever, stiff neck and frontal headache for several days.  The examiner diagnosed: (1) fever of undetermined origin, (2) Mitral regurgitation, mild. questionable etiology, (3) mild congestive heart failure, questionable secondary to myocardiopathy, questionably secondary to (1) and questionable shortness of breath on exertion.  During a subsequent April 1969 hospitalization, it was noted that the Veteran had bi-frontal headache, myalgia, backache and chills; the discharge diagnosis was fever of undetermined origin, possible scrub typhus.  There were no other treatment notes for any heart or headache complaints or treatment.  There is no separation examination. 

Cardiac Disorder 

Since service the Veteran has been diagnosed with multiple cardiac conditions.  The Veteran contends that his current cardiac disorder began in service. 

Pursuant to the Board remand, a VA heart examination was conducted in January 2011.  The examiner noted that the Veteran was poorly responsive with significantly impaired memory, but he was accompanied by his wife who confirmed answers as provided by the Veteran.  The Veteran was unable to report when he had the onset of heart failure, or symptoms of heart failure.  He has never been told that he had a myocardial infarction (heart attack).  After physical examination of the Veteran and a thorough review of the medical evidence of record, which includes EKGs, chest x-rays, and echocardiogram, the VA examiner found no evidence to suggest that the Veteran had any ischemic complications of coronary artery disease at any time.  The VA examiner diagnosed congestive heart failure secondary to non-ischemic cardiomyopathy.  The examiner noted that in November 2009 a cardiac catheterization was carried out, at which Dr. TP diagnosed mild coronary artery disease, non-ischemic cardiomyopathy, elevated right heart pressures and elevated wedge pressures.  The examiner noted that the cardiac catheterization did not reveal any flow-limiting lesions which would be likely to produce ischemic complications and there were no ischemic complications noted at any time.   As the Veteran has not been diagnosed with ischemic heart disease, he cannot be presumptively service connected for it.

The examiner noted the April 1969 report which mentions the terms myocardiomyopathy, mid-systolic murmur and questionable mitral regurgitation and mild heart failure carried out in Vietnam.  The examiner explained that there was no ultrasound capability in Vietnam at that time.  At the examination the Veteran denied being treated for a heart condition in the 1970s and 1980s.  The examiner found that there was no objective evidence to suggest any heart condition symptoms or awareness during that time. Post-service the earliest noted cardiac disorder was in 1993, as referenced in a 1996 treatment note.  The VA examiner opined that that there was simply no substantial evidence to connect the commentary of April 1969, when the Veteran had a fever of unknown origin and a mid-systolic murmur, to the current finding of non-ischemic cardiomyopathy.  The VA examiner explained that subsequent echocardiograms failed to define any form of valvular heart disease and are quite typical for cardiomyopathy based on the global systolic dysfunction. 

The only evidence of record which suggests a connection between the Veteran's current cardiac disorder and service is a December 2004 letter from Dr. HB, a family care provider, who reviewed the service records and opined that the Veteran's problem with his heart started in service.  Dr. HB's rationale was that the Veteran had no problems with his heart when he entered service and he was diagnosed with cardiomyopathy in 1969 which is what he has now. 

The VA examiner responded that Dr. HB's December 2004 physical examination of the Veteran revealed a heart with regular rate and rhythm "without murmurs, rubs, gallops, or clicks" which suggests the absence of significant heart failure and the absence of at least diagnosable valvular heart disease at that particular time.  The VA examiner found there to be no explanation as to how a mid-systolic murmur and the absence of any clear documentation of heart failure or inflammation of the heart in 1968 or 1969 or the year thereafter could be related to the cardiomyopathy of the present time.  The VA examiner found there to be no evidence to establish the connection suggested by Dr. HB.  The examiner opined that if the Veteran had any significant form of cardiomyopathy in 1968, 1969 or 1970 it is very unlikely that he would have been free of medical care for as long as he was, over 20 years, if a cardiomyopathy was present.  The VA examiner's opinion is of greater probative value as it is supported by a thorough rationale and based on an evaluation of the entire record.

The Veteran is competent to report symptoms that he experiences, which would include symptoms of a heart condition such as palpitations, lightheadedness, fainting, breathing difficulties, and peripheral edema (swelling).  However, the Veteran did not report experiencing any such symptoms, or treatment for such symptoms, for many years after service.  In fact, at the January 2011 VA examination he denied any treatment for his heart in the 1970s and 1980s, the 20 years post service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no evidence of continuity of symptomatology.  

There is no evidence of a chronic heart disease in service, or within one year of service, and no evidence of ischemic heart disease; therefore service connection for a chronic heart disease is not warranted. 

In sum, the Veteran had one incident in service of being treated for a fever at which time he was noted to have a mild mitral regurgitation, and questionable mild congestive heart failure.  Post-service the Veteran was not treated for any heart complaints for over 20 years.  The preponderance of the evidence is against the claim that the Veteran's current cardiac disorder, non-ischemic heart disease with congestive heart failure, is related to service.  Service connection for a cardiac disorder is not warranted. 

Headaches 

The Veteran contends that he has a chronic headache disorder that began in service and has continued ever since.  Service treatment records demonstrate treatment and hospitalization for a headache in service.  The Veteran reports that his headaches occur two to three times per week.  Current medical records reflect that the Veteran has been treated for headaches. 

At a May 2005 VA examination the examiner diagnosed tension headaches, noting that they could be associated with metabolic disturbance such as raised creatinine.  The claim was remanded for another examination to obtain a medical opinion as to the etiology of the Veteran's chronic headaches.  In January 2011 another VA examination was conducted.  Following the examination and a recitation of the Veteran's pertinent history, the examiner opined that the Veteran's headaches were not caused by the flu-like illness in April 1969 as the headaches that occurred with other constitutional symptoms are common with self limited infection illnesses and do not become chronic.  The examiner found that the Veteran has described tension-type headaches and explained that the etiology of tension-type headaches is not known.  

Symptoms, not treatment, are the essence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  The Veteran is competent to report symptomatology that he experiences, such as headaches, and the Board finds his reports to be credible.  The Veteran began having headaches in service and has consistently asserted, in written statements in connection with his claim and to VA examiners, that he continued to have headaches ever since.  That evidence is sufficient to establish an in-service occurrence of headaches and a continuity of symptomatology since service.  

The January 2011 VA examiner concluded that the Veteran's currently diagnosed headaches were not caused by the illness in service; however, that opinion does not take into consideration the Veteran's competent and credible report of continued headaches since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The record shows a current disability, disability in service and a continuity of symptomatology linking the two.  Resolving all doubt in the Veteran's favor, the service connection for headaches is warranted. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a cardiac disorder, to include due to herbicide exposure, is denied.

Service connection for chronic headaches is granted. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


